Motion Granted; Petition for Writ of Mandamus Dismissed; and
Memorandum Opinion filed January 9, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00956-CV



                  IN RE PATRICIA A. MILLARD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-12131

                        MEMORANDUM OPINION

      On October 28, 2013, relator Patricia A. Millard filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this Court to compel the Honorable Jaclanel
McFarland, presiding judge of the 133rd District Court of Harris County, to vacate
a discovery order dated on or about August 13, 2013.
      On December 18, 2013, relator filed a motion to dismiss her petition for writ
of mandamus. We grant the motion and dismiss relator’s petition for writ of
mandamus.

                                 PER CURIAM


Panel Consists of Chief Justice Frost and Justices Boyce and Jamison.




                                        2